DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species B (claims 1-4 and 7-8) in the reply filed on 08/22/2022 is acknowledged.
Claim 5-6 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.
Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C.
119 (a)-(d). The certified copy has been filed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1222B (fig. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on pgs. 19-20, the end portion and the plurality of scrubbing elements are both designated with reference numeral 1211B.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 8 is objected to because of the following informalities:  
In claim 1 (line 2), “connection with an outside” should read “connection between an outside” to clarify that the aperture is enabling connection between the outside of the body and the chamber recited in lines 2-3.
In claim 8 (line 7), “to magnetically coupled” should read --to be magnetically coupled-- for grammatical clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 7 recites a driver configured to move the body along a lumen of a target. However, the only description in the specification regarding a driver with the capability of moving the body along a lumen of a target is on pg. 12 (lines 14-15) of the submitted specification, which only reiterates that the disclosed driver may drive the body along the lumen of a target without providing any further structural information about how the driver could be made to accomplish such movement. One having ordinary skill in the art would therefore not have the information necessary to construct such a driver based on the written description provided.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1: “a plurality of conveyors” is recited in line 4, indicating a single plurality of conveyors, whereas the recitation of “one of the plurality of conveyors” in line 6 indicates the presence of more than one plurality of conveyors. It is therefore unclear how many pluralities of conveyors are being recited. For purposes of examination, “one of the plurality of conveyors” recited in line 6 will be read as “one conveyor of the plurality of conveyors”. 
Regarding claim 4: claim 3 recites that the body further comprises a plate, whereas claim 4 recites that the rotation driving element is configured to rotate the plate relative to the body. It is therefore unclear whether the body comprises the plate or if the plate is a separate component from the body. For purposes of examination, “the body” will be read as “a rest of the body”. 
Regarding claim 7: “none of the plurality of conveyors” is recited in line 2, indicating the presence of more than one plurality of conveyors, whereas “a plurality of conveyors” is recited in line 4 of claim 1, indicating a single plurality of conveyors. It is therefore unclear how many pluralities of conveyors are being recited. For purposes of examination, “none of the plurality of conveyors” recited in line 2 of claim 7 will be read as “no conveyor of the plurality of conveyors”.
	Claim 7 further claims that no conveyor of the plurality of conveyors “is aligned with aperture while the body is moving” (lines 2-3). It is unclear when no conveyor of the plurality of conveyors is aligned with aperture while the body is moving, however, because what the body must be moving relative to is not stated. For purposes of examination, “moving” in line 3 of claim 7 will be read as “moving relative to the lumen”.
Regarding claim 8: line 6 recites “wherein the plurality of conveyors each comprises a first magnetic element”. It is unclear whether “each” is referring to the plurality of conveyors or each conveyor within the plurality of conveyors. For purposes of examination, “wherein the plurality of conveyors each comprises a first magnetic element” in line 6 will be read as “wherein each conveyor of the plurality of conveyors each comprises a first magnetic element”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Katayama et al. (US 20110166416 A1), hereinafter Katayama.
Katayama teaches a device (fig. 16) for conveying a biological material, the device comprising: a body (1) comprising an aperture (1c) configured to enable connection with an outside of the body (fig. 16, [0114]) and a chamber (212a) configured to store a biological material (fig. 16, [0114]); 5a plurality of conveyors accommodated in the body (221a-221d; fig. 16) and configured to convey the material ([0114]-[0115]); and a driver (comprised of 226 and 227) configured to select one of the plurality of conveyors, align the selected conveyor with the aperture, and move the selected conveyor to the outside of the body through the aperture (fig. 16, [0116]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Biondi et al. (US 20190321555 A1), hereinafter Biondi.
	Katayama further teaches the driver comprises a linear driving element (226; fig. 16, [0114]) configured to move the selected conveyor toward the aperture 10or move the selected conveyor back from the aperture ([0114]); and a linear guide (linear guide; annotated fig. 16) configured to transfer a power generated by the linear driving element to the selected conveyor (the linear guide in Katayama connects the linear driving element 226 to the conveyors and thus is configured to transfer a power generated by the linear driving element to the selected conveyor). 

    PNG
    media_image1.png
    590
    785
    media_image1.png
    Greyscale

Annotated Figure 16 (from Figure 16 of Katayama)
	Katayama fails to teach the plurality of conveyors each comprises a first magnetic element, and the linear guide comprises a second magnetic element configured to be magnetically coupled to the 15first magnetic element.
	Katayama further teaches the linear guide attaches to the conveyors (fig. 16). 
	Biondi teaches a device comprising a magnetic coupler configured to connect one device component (i.e. a syringe stopper rod) to another (i.e. a syringe stopper) ([0012], [0091]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Katayama such that the linear guide would be attachable to the conveyors via a magnetic coupler as taught by Biondi as both these inventions and the claimed invention are directed towards devices wherein one component is coupled to another and the references were well-known in the art prior to the effective filing date of the claimed invention. Katayama teaches in fig. 16 that the linear guide attaches to the conveyers but is silent as to what coupling means accomplishes the attachment. Biondi teaches in [0091] that many kinds of couplers, including magnetic, can be used to connect one component of a device to another. It would therefore have been obvious to one of ordinary skill in the art to have made the attachment between the linear guide and conveyors taught by Katayama to be magnetic by providing a first magnetic element on each conveyor and a second magnetic element on the linear guide configured to be magnetically coupled to the first magnetic element, as such a modification would be a simple combination of prior art teachings with the predictable result of the device as taught by Katayama wherein each conveyor and the linear guide are couplable to one another via a magnetic coupler. 
Such a modification would result in a device wherein the plurality of conveyors each comprises a first magnetic element, and the linear guide comprises a second magnetic element configured to be magnetically coupled to the 15first magnetic element.
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome all rejections under 35 U.S.C. 112(b) and objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783